Citation Nr: 0213096	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  94-48 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for service-
connected residuals of an injury to the right posterior 
tibial nerve from September 7, 1993, and to an evaluation 
greater than 10 percent from September 23, 1998.

3.  Etitlement to a disability evaluation greater than 30 
percent for service-connected chronic bronchitis from 
September 7, 1993, to September 25, 1998.

(The issuesof te propriety of the initial 10 percent 
evaluation assigned for service-connected post traumatic 
stress disorder (PTSD) from August 22, 1995, and entitlement 
to an evaluation greater than 30 percent from July 16, 1998, 
and etitlement to permanency of the 100 percent evaluation 
for chronic bronchitis will be the subject of a later 
decision.)  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina.  On September 7, 1993 the veteran's claim for 
increased rating for all of his service-connected disorders 
was received.  At that time a 10 percent rating was assigned 
for bilateral hearing loss and noncompensable ratings were in 
effect for residuals of an injury of the right posterior 
tibial nerve, and for chronic bronchitis, with a history of 
pulmonary disease.  The grants of service connection for 
those disorders, and those ratings, had been effective 
January January 1, 1988 (the day after service discharge).  

In February 1994, the RO denied the veteran's claim for 
increased ratings.  A hearing was held at the RO before a 
hearing officer in March 1995.  In September 1995, service 
connection for PTSD was granted and it was assigned a 10 
percent evaluation effective August 22, 1995.  

Another RO hearing was held before a hearing officer in 
October 1996.  In December 1996, the noncompensable rating 
for chronic bronchitis was increased to to 10 percent, 
effective September 7, 1993.  An August 1997 rating increased 
that evaluation from 10 percent to 30 percent, also effective 
September 7, 1993.

In February 1998, the Board remanded this matter for further 
development and adjudication.  Thereafter, in October 1998 
the RO increased the evaluation for the service-connected 
chronic bronchitis to 100 percent disabling effective 
September 25, 1998, and increased the evaluation for service-
connected PTSD to 30 percent effective July 16, 1998.  
Finally, the RO increased the evaluation for residuals of an 
injury to the right posterior tibial nerve to 10 percent 
effective September 23, 1998.

The veteran perfected an appeal with regard to the effective 
date assigned for the 100 percent evaluation of the service-
connected chronic bronchitis, claiming that this evaluation 
should have been in effect from 1988.  The Board notes that 
the establishment of this evaluation for the service- 
connected chronic bronchitis was not a full grant of benefits 
originally sought on appeal (i.e. for a compensable 
evaluation for this disability), as this evaluation was not 
established effective September 7, 1993, (the date of the 
claim).  Consequently, although the issue of an earlier 
effective date for the 100 percent evaluation for bronchitis 
has been developed as a separate issue, it is part and parcel 
of the issue of the propriety of an evaluation greater than 
30 percent for bronchitis prior to September 1998, and will 
not be separately addressed.

Also, given the effective date assigned for the 10 percent 
evaluation for residuals of an injury to the right posterior 
tibial nerve, that issue is as styled on the title page of 
this decision.

The Board notes that the RO adjudicated the claim involving 
PTSD as one for an increased rating.  However, the 10 percent 
evaluation assigned from August 1995 to July 1998 is, 
effectively, the initial evaluation assigned following the 
grant of service connection for this disorder.  The Board has 
re-characterized the issue as one involving the propriety of 
the initial evaluation assigned. Fenderson v. West, 12 Vet. 
App. 119 (1999).  Also, while the rating was increased during 
the appeal, the appeal nonetheless continues.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

An October 1998 RO decision that noted that the assigned 100 
percent evaluation for chronic bronchitis was not considered 
permanent.  

This case was previously before the Board in February 2000 at 
which time it was remanded to the RO for further development 
(to include obtaining medical opinions).  After accomplishing 
the additional development, the RO continued the denial of 
these claims; hence, the case has been returned to the Board 
for further appellate consideration.  

As to the issue of the propriety of the initial 10 percent 
evaluation assigned for service-connected PTSD from August 
22, 1995, and entitlement to an evaluation greater than 30 
percent from July 16, 1998, as well as entitlement to 
permanency of the 100 percent evaluation for chronic 
bronchitis, the Board is taking additional development 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Red. Reg. 3,099, 3,105 (Jan. 23, 2002)) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing this issue.

At a VA audiology examination in February 2001, the veteran 
said that he had had tinnitus since the military thereby 
raising an informal claim of service connection for tinnitus.  
Since this matter has not been developed for appellate 
review, it is referred to the RO for appropriate action. 




FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran has bilateral hearing loss manifested by 
level XI hearing acuity in the right ear and level I hearing 
acuity in the left ear.

3.  The veteran's service-connected residuals of an injury to 
the right posterior tibial nerve from September 7, 1993, is 
manifested by loss of motor and sensory function as well as 
pain and weakness and is productive of moderate impairment of 
the superficial peroneal nerve and deep peroneal nerve; it is 
also manifested by a painful and tender scar.

4.  For the period from September 7, 1993, to October 1, 
1996, the veteran's bronchitis was not shown to be severe; 
with no evidence of severe productive cough and dyspnea on 
slight exertion.  Pulmonary function tests were not performed 
prior to October 1, 1996.

5.  For the period from October 1, 1996, to September 25, 
1998, the veteran's bronchitis was shown to be severe; with 
findings consistent with moderately severe to severe 
obstructive defect and dyspnea on slight exertion. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.85-4.87 (pre- and post- June 10, 1999).  

2.  The criteria for a compensable, 10 percent, evaluation 
under Diagnostic Code 8523 for residuals of an injury to the 
right posterior tibial nerve from September 7, 1993, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4,124a, 
Diagnostic Code 8523 (2001).  

3.  The criteria for a separate 10 percent evaluation under 
Diagnostic Code 8522 for residuals of an injury to the right 
posterior tibial nerve from September 7, 1993, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.124a, Diagnostic Code 8522 
(2001).

4.  The criteria for a separate 10 percent evaluation for a 
tender and painful scar as a residual of an injury to the 
right posterior tibial nerve have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.118, Diagnostic Code 7804 (2001).

5.  The criteria for an evaluation greater than 30 percent 
for chronic bronchitis from September 7, 1993, to October 1, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.97, Diagnostic Code 6600 (pre- and post- October 7, 1996).

6.  The criteria for a 60 percent evaluation, and no higher, 
for chronic bronchitis for the period from October 1, 1996, 
to September 25, 1998, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.97, Diagnostic Code 6600 (pre- and 
post- October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

The Board finds that the requirements of the new law and its 
implementing regulations have essentially been satisfied.  As 
evidenced by the statement of the case and various 
supplemental statements of the case, the RO has provided the 
veteran with the pertinent laws and regulations governing the 
veteran's claims and the reasons for the determinations.  
Also, in a letter dated in March 2001, the RO specifically 
informed the veteran of the VCAA and its requirements, as 
well as what evidence it would obtain and what information 
the veteran needed to provide in the event that there were 
outstanding treatment records that VA needed to retrieve.  
The veteran was alternatively advised that he could get the 
records himself and send them to the RO.  Accordingly, the 
statutory and regulatory requirement that VA notify a 
claimant as to what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In addition, 
the claims file contains VA outpatient treatment records and 
records from the Social Security Administration.  
Additionally, the veteran has been afforded appropriate VA 
examinations.

In light of the above, the Board finds that reasonable and 
appropriate efforts to inform and assist the veteran in 
obtaining the evidence necessary to substantiate the claims 
have been made and it appears that all existing, pertinent 
evidence identified has been obtained and associated with the 
claims files.  Therefore, under these circumstances, the 
Board finds that the claims are ready to be considered on the 
merits.  

Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

A.  Bilateral Hearing Loss

On the authorized audiological evaluation in March 1988, pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

90
80
90
95
LEFT

15
20
40
20

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 94 percent in the left ear.

A November 1992 VA consultation report shows that the veteran 
presented for an audiological evaluation and was found to 
have a profound sensorineural hearing loss in the right ear 
and mild to moderate sensorineural loss in the left ear at 
3000 Hertz and 6000-8000 Hertz.  

A June 1995 VA outpatient audiology clinic record notes that 
there was no significant change compared to the November 1992 
audiological findings.  

On the authorized audiological evaluation in June 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

105+
105+
105+
105+
LEFT

20
25
40
25

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 100 percent in the left ear.

On a later authorized audiological evaluation in February 
2001, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

No Response 
at 105
No Response 
at 105
No 
Response 
at 105
No 
Response 
at 105
LEFT

15
40
25
26

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 100 percent in the left ear.

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  This criteria is the same 
under the pre- and post-June 10, 1999, versions of the rating 
schedule.  See 38 C.F.R. §§ 4.85-4.87 (1995 and 2001).

However, the June 1999 amendment adds the provisions of 38 
C.F.R. § 4.86 for evaluating exceptional patterns of hearing 
impairment:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2001).

After carefully considering the applicable criteria in light 
of the pertinent audiological evaluation results, the Board 
finds that the evidence fails to demonstrate the presence of 
a greater than 10 percent evaluation for bilateral hearing 
loss.  

Evaluations based on application of 38 C.F.R. § 4.85, Table 
VI results in Level I in the left ear and Level XI in the 
right ear based on the results of all three VA audiology 
examinations.  Under Table VIA, the March 1988 VA audiology 
examination results in Level VIII in the right ear and Level 
I in the left ear, but the examinations in 1998 and 2001 
result in Level I in the left ear and Level XI in the right 
ear.  No matter whether Table VI or Table VIA is used, these 
findings yield no more than a 10 percent rating under Table 
VII.  

Furthermore, since VA audiometric testing did not disclose 
simultaneous puretone threshold of 30 dB or less at 1000 Hz 
and a puretone threshold of 70 dB or more at 2000 Hz in an 
ear, section 4.86(b) is not applicable.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 

B.  Residuals of an Injury to the Right Posterior Tibial 
Nerve

The veteran's service medical records show that he sustained 
nerve damage to the right foot.  A Medical Evaluation Board 
Proceedings report dated in January 1986 contains a diagnosis 
of laceration of posterior tibial nerve, right leg, with 
local neuroma and anesthesia to plantar surface of foot with 
secondary dysesthesia.

At a VA examination in February 1988, the veteran complained 
of numbness in his right foot and pain.  He also complained 
that it was difficult to bend his toes.  On examination there 
was no atrophy of the intrinsic muscles in the foot.  
Dorsalis pedis pulse was intact, but the examiner was unable 
to feel a posterior tibial pulse on either side.  Toe flexion 
was intact both to passive motion and with encouragement he 
was able to flex his toes some.  The examiner got some break 
away weakness on toe flexion on request.  Strength was 
difficult to accurately assess.  There was a slight decrease 
to pinprick on the lateral aspects of his right foot, but 
otherwise over both the plantar and dorsal surface of this 
foot, there was marked hyperpathia to stimulation.  The 
examiner opined that the veteran had a predominantly sensory 
abnormality involving his right foot and involving 
dysesthesias, paresthesias, and some sensory loss 
predominately on the lateral aspect of his foot.  

At a RO hearing in March 1995, the veteran testified that the 
nerves in his feet shot up his leg.  He also said he had been 
using a cane for the past 14 months and sometimes relied on 
an aluminum crutch.

In an October 1995 substantive appeal, the veteran said that 
the nerve damage in his right foot caused him to limp most of 
the time.

An April 1996 VA treatment note shows that the veteran was 
being referred for extra depth shoes.  He was noted to have a 
tibial nerve injury on the right side with paresthesia.  He 
was also noted to have early hallus valgus.  He was advised 
as to the type and width of shoes available on the market.  
He was also to be given a trial of TENs Unit for paresthesia 
on the right side.

At a RO hearing in October 1996, the veteran testified that a 
TENs Unit was the only device VA gave him that helped with 
his feet and with walking.

A VA outpatient record dated in July 1997 indicates that the 
veteran had paralysis of the "anterior" tibial nerve of the 
right leg which had been a chronic and ongoing process.  It 
shows that the veteran had been tried on all kinds of anti-
inflammatory medication, but continued to have disability and 
pain.

An October 1997 decision from the Social Security 
Administration (SSA) awarded the veteran disability benefits 
for disabilities that include residuals of injury to the 
right tibial nerve.  This disability was deemed to be 
"severe" under the Social Security Act.  Associated SSA 
records include a South Carolina Vocational Rehabilitation 
Disability Determination Physical report dated in January 
1997 containing findings of decreased dorsal flexion and 
plantar flexion of the right ankle, tenderness over the right 
calf, especially around the scar which was near the ankle, 
and decreased strength in dorsi and plantar flexion at 3 to 
4/5.  His gait and ability to stand and ambulate without 
assistance was good, but he did walk with a limp on the 
right.  Achille's tendon reflex was difficult to assess 
secondary to pain with tapping of the right Achilles tendon.  
The assessment was history of posterior tibial nerve damage 
with decreased strength in the right foot.

On VA examination in May 1998 a history was noted of a 
puncture wound of the anteromedial aspect of the distal 
tibial portion of the right lef.  The veteran now had a 
compartment syndrome with residual weakness of the extensor 
hallucis longus and flexor hallucis longus.  He wore a right 
ankle brace.  On examination he had a large soft tissue wound 
just above the ankle joint measuring about 12 x 10 cm which 
appeared to have been the entry wound.  This had been 
infected and allowed to heal by secondary intention.  He was 
hypoesthetic in the right lower extremity.  He had motor 
weakness described as extensor hallucis longus and flexor 
hallucis longus weakness.  He had 10 degrees dorsiflexion and 
15 degrees of plantar flexion of the right ankle.  There was 
no gross instability or subluxation of tendons or evidence of 
tendinitis.  He did not have a palpable pulse, distally.  The 
impression was status post penetrating injury right lower leg 
with probable compartment syndrome with residual decreased 
motor and sensory function, distally.  In addition, because 
of the nature of the wound, the examiner opined that there 
was a likely possibility that the veteran could have a deep 
osteomyelitis, although he had no systemic symptoms and never 
had a draining sinus.  A bone scan was recommended in the 
future.  

At a VA examination on September 23, 1998, the veteran 
complained of weakness and extreme sensitivity in his right 
foot.  On examination he was unable to extend or dorsiflex 
the great toe.  His extensor hallucis longus muscle was not 
working.  The extensor digitorum brevis muscle was working.  
The muscles of the posterior tibial were weakened.  The 
veteran had virtually no ability to evert his foot due to 
weakness of the extensor digitorum brevis muscle.  Sensory 
findings revealed a decrease in pinprick perception in both 
the dorsum of the right foot and particularly on the plantar 
surface of the right foot.  There was not only a decrease in 
ability to perceive sharpness, but the veteran had a 
hyperpathic dysesthetic quality to the pain which he 
described as exquisitely sensitive, burning, and 
nonlocalized.  This had a causalgic quality to the 
description, but there were no other manifestations of reflux 
sympathetic dystrophy or causalgia.  Tendon reflexes at the 
ankles and knee were symmetrical.  There was no other 
evidence of peripheral neuropathy in the knees or thighs.  

The examiner said that the veteran had evidence of an injury 
to the distal portion of the common and superficial peroneal 
nerve causing a painfully sensitive right foot and some 
weakness in the right foot, particularly in extension or 
dorsiflexion of the foot.  The anterior tibial muscle was 
working to full extent, so the nerve injury was distal to the 
origin of the innervation of the anterior tibial muscle.  The 
examiner went on to say that the impairment caused difficulty 
walking and that the veteran had to use a cane to keep 
pressure off of the right foot.  He had a slight foot drop 
when he walked and had decreased sensation in the foot.

In an October 1998 rating decision, the RO assigned the 
veteran a 10 percent evaluation for residuals of injury to 
the right tibial nerve, effective September 23, 1998.

At a later VA examination in February 2001, the veteran 
reported experiencing a spontaneous, sharp, burning pain 
associated with tingling and a pins-and-needle sensation in 
his right foot.  He also reported having difficulty walking.  
On examination the veteran was unable to wiggle his great toe 
and his lesser toes. The examiner said that the veteran did 
not have a foot drop when walking, but in his position it was 
difficult to evaluate the function of extensor digitorum 
brevis muscle because most of his elevation of his foot when 
walking in that position was done by tibialis anterior muscle 
which was working without difficulty.  On sensory 
examination, the veteran demonstrated decreased pinprick 
sensation over the dorsum of the right foot with 
hypersensitivity to pinprick over the plantar surface of the 
right foot.  There was a well-healed scar which was elevated 
and tender on touch on the medial portion of the distal right 
leg and the veteran would not allow the examiner to palpate 
or touch that area.  Tendon reflexes were present and normal.  
The examiner gave an impression of definite evidence of a 
sensory abnormality involving the right distal peroneal 
nerve, mostly the superficial peroneal nerve distribution, 
but to some extent the medial plantar nerve as well.  There 
was some evidence that his motor function and extensor 
hallucis longus and extensor digitorum brevis were impaired 
and he had evidence that his complaint of pain caused an 
abnormal foot function while walking.  The examiner requested 
a current electromyogram and nerve conduction velocity.  He 
opined that the veteran had a mild impairment of the 
superficial peroneal nerve and a mild impairment of the deep 
peroneal nerve on the right side.

An electromyography (EMG) of the veteran's right lower 
extremity was performed in May 2001 and revealed abnormal 
results.  Specifically, nerve conduction velocity studies 
were consistent with severe polyneuropathy of motor and 
sensory functions of both legs and feet.  

The veteran is presently evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8523 for paralysis of the anterior tibial 
(deep peroneal) nerve.  Under this code, a 0 percent 
evaluation is warranted for mild incomplete paralysis, a 10 
percent evaluation is warranted for moderate incomplete 
paralysis and a 20 percent evaluation is warranted for severe 
incomplete paralysis.  For complete paralysis; dorsal flexion 
of foot lost, a 30 percent evaluation is warranted.

In the Board's February 2000 remand, it directed the RO to 
also consider the applicability of Diagnostic Code 8525 for 
incomplete paralysis of the posterior tibial nerve.  Under 
this code, a 10 percent evaluation is warranted for mild or 
moderate incomplete paralysis, and a 20 percent evaluation is 
warranted for severe incomplete paralysis.  For complete 
paralysis; paralysis of all muscles of sole of foot, 
frequently with painful paralysis of a causalgic nature; toes 
cannot be flexed; adduction is weakened; plantar flexion is 
impaired, a 30 percent evaluation is warranted.

Other codes that warrant consideration include Code 8521 for 
incomplete paralysis of the external popliteal (common 
peroneal) nerve.  Under this code, a 10 percent evaluation is 
warranted for mild incomplete paralysis, a 20 percent 
evaluation for moderate incomplete paralysis and a 30 percent 
evaluation for severe incomplete paralysis.  For complete 
paralysis; foot drop and slight drop of first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.124a.

Also, under Code 8522 for incomplete paralysis of the 
musculocutaneous (superficial peroneal) nerve, a 0 percent 
evaluation is warranted for mild incomplete paralysis, a 10 
percent evaluation is warranted for moderate incomplete 
paralysis and a 20 percent evaluation is warranted for severe 
incomplete paralysis.  For complete paralysis; eversion of 
foot weakened, a 30 percent evaluation is warranted.  
38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, moderate degree.  38 C.F.R. 
§ 4.124a.

A complete review of the medical evidence in this case shows 
that the veteran is entitled to separate 10 percent 
evaluations for moderate impairment of the superficial 
peroneal nerve (Code 8522) and deep peroneal nerve (Code 
8523) from the date that he filed his increased rating claim, 
on September 7, 1993.

The medical evidence on file from September 7, 1993, to 
September 23, 1998, includes VA examination reports in 
February and May 1998, VA outpatient records, and Social 
Security Administration records.  Such evidence shows that 
the veteran's right leg nerve injury was productive of 
decreased motor and sensory function as well as pain and 
weakness.  Although the February 1988 examiner concluded that 
this disability was predominantly a sensory abnormality 
involving both dysesthesia, paresthesia, and some sensory 
loss, he testified in March 1995 that he began using a cane 
14 months earlier thus indicating motor impairment.  Indeed, 
he was found examination in 1998 to have motor weakness and 
decreased motor function, distally.  In April 1996 he was 
prescribed a TENs Unit for paresthesia on the right side, a 
device which he testified was the only thing that helped his 
feet and helped him to walk.  Also, limitation of motion of 
the ankle was demonstrated at the May 1998 examination with 
dorsiflexion to 10 degrees and plantar flexion to 15 degrees.  

The medical evidence of record from September 23, 1998, which 
consists primarily of September 1998 and February 2002 VA 
examination reports, is similar to the earlier evidence in 
that it reflects the veteran's complaints of pain, extreme 
sensitivity and difficulty walking, in addition to objective 
findings of weakness, limitation of motion, and decreased 
sensation.  With respect to weakness, he was noted to have 
"some" weakness in the right foot at the September 1998 
examination, particularly on extension or dorsiflexion of the 
foot and an inability to extend or dorsiflex the great toe.  
He was similarly found at the February 2001 examination to be 
unable to wiggle his great toe or lesser toes.  Slight foot 
drop was noted in September 1998, but was not found in 
February 2001; though impaired motor function and extensor 
hallucis longus and extensor digitorum brevis was noted in 
February 2001.  As for decreased sensation, he was found to 
have decreased sensation in his right foot at both the 
September 1998 and February 2001 VA examinations.  

The VA examiner in 2001 classified the veteran's nerve injury 
impairment as "mild" of the superficial and deep peroneal 
nerves.  This would warrant noncompensable ratings under DCs 
8522 and 8523.  However, the Board finds that the veteran's 
overall disability picture best approximates moderate 
impairment.  This is in view of the fact that nerve injury 
residuals are more than just sensory; that is, they also 
affect his motor function causing difficulty walking (so much 
so that he is required to use a cane) as well as pain and 
sensitivity.

As to the actual applicable diagnostic codes in which to 
evaluate this disability, the Board acknowledges that there 
were prior descriptions of involvement of the common peroneal 
nerve (DC 8521) and the posterior tibial nerve (DC 8525).  
However, the examiner in September 1998 clarified the 
involvement, which was the purpose of the February 2000 Board 
remand, by assessing the veteran as having right side 
impairment of the superficial peroneal nerve (Code 8522) and 
deep peroneal nerve (Code 8523).  Consequently, the veteran 
is entitled to separate compensable, 10 percent, evaluations 
under both Code 8522 and Code 8523 for moderate impairment.  

Given that the veteran is able to ambulate satisfactorily and 
his symptoms have improved with the use of a TEN's unit, and, 
considering the mild level of sensory and motor impairment as 
assessed by the VA examiner in September 1998, the overall 
disability picture for the veteran's right leg simply does 
not rise to the level of a 20 percent evaluation under either 
Code 8523 and/or 8525 for severe incomplete paralysis. 

In this regard, while the EMG in May 2001 found severe 
polyneuropathy, it must be noted that this was for 
involvement of both legs and feet and, thus, is not indicate 
of the degree of impairment limited solely to the veteran's 
lower right leg, the disability herein at issue.  

While there is clearly limitation of motion of the right foot 
as noted above, such limitation of motion is due to the 
sensory and motor deficit due to the injury to the right 
posterior tibial nerve rather than an injury to the 
musculoskeletal aspects of the right foot.  Therefore, the 
provisions of 38 C.F.R. § 4.124a dealing with nerve injuries 
has been selected as the most appropriate for evaluating the 
veteran's impairment, and it is clear from a review of 
various diagnostic codes under this regulation that 
impairment of movement of various joints are contemplated by 
the neurological ratings.  For example, Codes 8521, 8522, 
8523, 8524 and 8525 all include references to various 
limitations of motion of the feet among rating criteria.  
Therefore, in view of the rating criteria set forth in 38 
C.F.R. § 4.124a, the Board finds that assignment of a 
separate rating under Code 5271 for limitation of motion of 
the ankle would constitute pyramiding and thus be contrary to 
the provisions of 38 C.F.R. § 4.14.

In addition to the veteran's entitlement to separate 10 
percent evaluations under Codes 8522 and 8523 for moderate 
incomplete paralysis of the superficial peroneal and deep 
peroneal nerves beginning on the date of his increased rating 
claim, September 7, 1993, the veteran is also entitled to a 
separate 10 percent evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, for a tender and painful scar.  Under 
the old Code 7804, a maximum 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  At the South Carolina Vocational 
Rehabilitation Disability Determination Physical in January 
1997, tenderness was noted over the veteran's right calf, 
especially around the scar.  More recently, in February 2001, 
the VA examiner noted that the veteran had a well-healed scar 
which was elevated and tender to touch on the medial portion 
of the distal right leg.  The examiner remarked that the 
veteran would not allow him to palpate or touch the area.  
Based on these findings, the veteran is entitled to a 
separate compensable, 10 percent, evaluation for a tender and 
painful scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).

Effective August 30, 2002, the criteria for rating skin 
disorders was revised.  Under the revised criteria, a maximum 
10 percent evaluation is warranted for superficial scars that 
are painful on examination.  Since this regulation was 
revised during the pendency of this claim, the veteran is 
entitled to consideration of the claim under the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply.  

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the only and maximum rating 
for scars which are superficial and painful on examination. 
38 C.F.R. § 4.118, Diagnostic Code 7803 (effective August 30, 
2002).  
Note 1 to Diagnostic Code 7804 provides that a superficial 
scar is one not associated with underlying soft tissue 
damage.  Here, the scar is not associated with underlying 
soft tissue damage inasmuch as it has never been described as 
depressed or adherent. 

Thus, both the old and the new criteria provide for a maximum 
rating of 10 percent for superficial but tender or painful 
scars.  Accordingly, neither is more beneficial to the 
veteran and there is no need to re-evaluate his scar under 
the newly revised version since he is now assigned the 
maximum rating under either version. 

C.  Chronic Bronchitis 

A September 1994 VA treatment record shows that the veteran 
was seen in a follow-up for chronic obstructive pulmonary 
disease.  Findings revealed that he was ambulatory and in no 
acute distress.  His chest was clear and there was no 
wheezing.

The veteran was seen at a VA medical facility in March 1995 
complaining of chest congestion.  He was found to be 
ambulatory and in no acute distress.  His chest was 
congested. 

At a hearing at the RO in March 1995, the veteran testified 
that he had breathing and coughing problems which had 
worsened over the last three years.  He said that he took 
mini-inhalers four times a day and sometimes took over-the-
counter medication.  He said that the coughing was constant, 
but not all the time, and was worse at night.  He said that 
he coughed up sputum that was mostly white.  He said that 
this interfered with his sleep because he would wake up 
choking.  

According to a VA treatment record dated in October 1995, the 
veteran used Azmacort and albuterol inhalers to treat his 
bronchitis.

The veteran was seen at a VA outpatient clinic in September 
1996 for a regularly scheduled follow-up.  He complained of 
dyspnea on exertion and was found to be ambulatory and in no 
acute distress.  Chest expiratory wheezes were noted.

The veteran underwent pulmonary function tests at a VA 
medical facility on October 1, 1996.  Results revealed FVC of 
86% of predicted, FEV-1 of 52% of predicted, post-
bronchodilator; however, the examiner noted that the FEV1 
reading was not reproducible within the required 5%.  DLCO 
corrected for VA was 67% of predicted.

At another hearing at the RO in October 1996, the veteran 
testified that he had been given two types of inhalants that 
he used whenever he woke up choking.  He said that walking 
and going up a flight of stairs caused shortness of breath.

On file is a February 1998 VA treatment record from a 
physician who indicated that the veteran had been under his 
care for approximately ten years.  He said that the veteran 
definitely had signs and symptoms of chronic bronchitis with 
asthma and was being treated with bronchodilators.

At a VA respiratory examination in May 1998, the veteran 
complained of cough with sputum production that was 
occasionally purulent.  He said that when it became purulent, 
he usually had to take antibiotics.  He complained that this 
condition had worsened over the past several years with 
increasing shortness of breath.  He complained of shortness 
of breath with little activity such as walking from room to 
room in his house.  He said he used metered dose inhalers 
including albuterol and Azmacort to help alleviate his 
shortness of breath.  He said he continued to smoke.  The 
examiner stated that pulmonary findings from 1996 were 
consistent with moderately severe to severe obstructive 
defect.  On examination there was moderate expiratory rhonchi 
and wheezing throughout with decreased breath sounds.  
Cardiovascular findings revealed normal rate and rhythm.  An 
impression was given of moderately severe to severe chronic 
obstructive pulmonary disease secondary to chronic 
bronchitis. 

Effective October 7, 1996, VA revised the criteria for 
diagnosing and evaluating respiratory disabilities.  61 Fed. 
Reg. 46,720 (1996); Generally see Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Since this appeal stems from a September 7, 
1993, claim, both the old and new rating criteria will be 
considered but the new criteria will apply only since the 
effective date of October 7, 1996.  See DeSouza v. Gober, 10 
Vet. App. 461, 467 (1997).  

The criteria for rating the veteran's respiratory disability 
prior to October 7, 1996, were at 38 C.F.R. § 4.97, 
Diagnostic Code 6600, for bronchitis and provided that 30 
percent was warranted for moderately severe bronchitis; 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout chest, beginning chronic airway obstruction.  
A 60 percent evaluation was warranted for severe bronchitis; 
with severe productive cough and dyspnea on slight exertion 
and pulmonary function tests indicative of severe ventilatory 
impairment.  For a 100 percent evaluation, the chronic 
bronchitis had to be pronounced; with copious productive 
cough and dyspnea at rest; pulmonary function testing showing 
a severe degree of chronic airway obstruction; with symptoms 
of associated severe emphysema or cyanosis and findings of 
rightsided heart involvement.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (pre-October 7, 1996).

Under the newly revised criteria for chronic bronchitis, a 30 
percent evaluation is warranted for FEV1 of 56-70% predicted, 
or; the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV1/FVC) of 56-70%, or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 56-65% predicted.  A 60 percent 
evaluation is warranted for FEV1 of 40-55% predicted, or; 
FEV1/FVC of 40-55%, or; DLCO (SB) of 40-55% predicted, or; 
minimum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation is 
warranted for FEV1 less than 40% of predicted value, or; 
FEV1/FVC of less than 40%, or; DLCO (SB) less than 40% 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
supply.  38 C.F.R. § 4.97, Diagnostic Code 6844 (2001).  

For the reasons discussed below, the Board finds that a 
higher than 30 percent evaluation is not warranted for the 
veteran's service-connected bronchitis for the period from 
September 7, 1993, to October 1, 1996, and that a 60 percent 
evaluation is warranted for the period from October 1, 1996, 
to September 25, 1998. 

The evidence of record from September 7, 1993, to October 1, 
1996, includes a hearing transcript from a March 1995 hearing 
in which the veteran testified that his cough, though 
constant, was not all the time.  As for the medical evidence 
during this time period, it is scant, consisting only of four 
VA outpatient records - dated in September 1994, March 1995, 
October 1995 and September 1996.  These records show that the 
veteran was ambulatory and was not in acute distress, thereby 
negating dyspnea on slight exertion.  The most significant 
(and only) findings were of chest congestion in March 1995 
and expiratory wheezes in September 1996.  Such findings do 
not support the criteria for a 60 percent rating under the 
old rating criteria.  Furthermore, since there are no 
pulmonary function tests of record during the period from 
September 1993 to October 1, 1996, the criteria for a higher 
evaluation under the old version of the regulation regarding 
pulmonary function test findings, in addition to the criteria 
under the new version of the regulation which solely pertain 
to pulmonary function test results, cannot be met.   

As to the period from October 1, 1996, to September 25, 1998, 
the evidence shows that the veteran's bronchitis falls 
somewhere between a 30 and 60 percent evaluation under the 
old version of the regulation.  The examiner in May 1998 
indicated that he had reviewed the pulmonary function test 
results from October 1, 1996, and stated that these findings 
were consistent with moderately severe to severe obstructive 
defect.  He similarly assessed the veteran in May 1998 as 
having moderately severe to severe chronic obstructive 
pulmonary disease secondary to chronic bronchitis.  At the 
May 1998 examination, the veteran complained of increasing 
shortness of breath, including shortness of breath with 
little activity such as walking from room to room in his 
house.  This is akin to dyspnea on slight exertion.  Findings 
at the examination revealed moderate expiratory rhonchi and 
wheezing throughout with decreased breath sounds.  Based on 
this evidence and resolving all doubt in the veteran's favor, 
the Board finds that the evidence from as early as October 1, 
1996, supports the criteria for a 60 percent evaluation.  
38 C.F.R. §§ 4.3, 4.7.

While, for the reasons noted above, the evidence supports a 
60 percent evaluation for the veteran's service-connected 
bronchitis from October 1, 1996, to September 25, 1998, under 
the old version of the regulation, it does not likewise 
support the criteria for a 100 percent evaluation under 
either the old or new version of the regulation.  Pulmonary 
function test results from October 1, 1996, simply do not 
meet the requirements under the new version of Code 6600 for 
a 100 percent evaluation, nor do findings show copious 
productive cough, dyspnea at rest, or symptoms associated 
with severe emphysema or cyanosis and findings of rightsided 
heart involvement.  The veteran's dyspnea has been linked 
with exertion, albeit slight exertion, and cardiovascular 
findings in May 1998 revealed regular rate and rhythm.   

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an evaluation higher 
than 30 percent for the veteran's service-connected 
bronchitis for the period from September 7, 1993, to October 
1, 1996.  Since the preponderance of the evidence is against 
the claim for this specified time period, the benefit-of-the 
doubt doctrine is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board further finds that the evidence 
with respect to the time period from October 1, 1996, to 
September 25, 1998, is in relative equipoise as to 
entitlement to a 60 percent evaluation; accordingly, the 
benefit-of-the-doubt doctrine is for application and the 
claim is granted for a 60 percent evaluation, but no higher.  
Id.   



D. Extra-schedular Consideration

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that any of the veteran's 
disabilities currently under consideration reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation (than assigned 
herein) on an extra-schedular basis.  In this regard, the 
Board notes that none of the disabilities are objectively 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned ratings).  Moreover, none 
of the conditions is shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand any of the increased rating 
claims to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157, 
158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation greater than 10 percent for 
bilateral hearing loss is denied.

Entitlement to a compensable, 10 percent evaluation, for 
moderate impairment of the deep peroneal nerve is granted 
from September 7, 1993; subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a separate 10 percent evaluation for moderate 
impairment of the superficial peroneal nerve is granted from 
September 7, 1993; subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a separate 10 percent evaluation for a painful 
and tender scar of the right leg is granted; subject to the 
law and regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation greater than 30 percent for 
chronic bronchitis for the period from September 7, 1993, to 
October 1, 1996, is denied.

Entitlement to an increased evaluation, to 60 percent, for 
chronic bronchitis for the period beginning October 1, 1996, 
is granted; subject to the law and regulations governing the 
payment of monetary benefits.



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

